UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6360



IRVIN JEFFERSON WILSON,

                                              Plaintiff - Appellant,

          versus


ROBERT BOLLINGER; SCOTT STEIGER; RICHARD S.
NAJJAR; S. S. BOWIE,

                                           Defendants - Appellees,

          and


WILLIAM E. GUNN; SOUTH CAROLINA PAROLE AND
PARDON BOARD; DUANE SHULER, Honorable; RICH
WEATHERINGTON; DOROTHY A. MANIGAULT; DANIEL
FARNSWORTH; ROBERT M. DUDEK; B. FAITH MARTZIN,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-97-1828-6-18-AK)


Submitted:   November 5, 1998          Decided:     November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Irvin Jefferson Wilson, Appellant Pro Se. Charles Franklin Turner,
Jr., CLARKSON, FORTSON, WALSH & RHENEY, P.A., Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Irvin Wilson appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Wilson

v. Gunn, No. CA-97-1828-6-18-AK (D.S.C. Feb. 2, 1998). We deny

Wilson’s motion for oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2